Title: To Alexander Hamilton from Henry Marchant, 8 November 1791
From: Marchant, Henry
To: Hamilton, Alexander



Rhode Island DistrictNewport Nov. 8th 1791

In pursuance of an Act of the Congress of the United States “to provide for mitigating or remitting forfeitures and penalties, accruing under the Revennue Laws in certain Cases therein mentioned” I have received the Petition of James Maxwell and Dunken Thelley both of said District Traders in Company hereto annexed And thereupon caused William Ellery, Collector, and Robert Crooke Naval Officer of Newport District and Nathl. Phillips Surveyor for the Port of Warren within sd Newport District the Persons claiming a moiety of Three Hogsheads of West India Rum upon forfeiture thereof, if such forfeiture should take Place; and also William Charming Esqr. Atty of the United States for Rhode Island District to be noticed to appear before me and shew Cause if any they have, against the mitigation or Remission of the forfeiture thereof and who have signified to me that they have no Cause to offer against the Remission prayed for by the Petitioners Nor had they any Reason to disbelieve the Facts and Circumstance as stated and set forth in said Petition. Whereupon I proceeded to examine further into the circumstances of the Case in a summary Manner And it appears by the manifest of the Cargo of the Sloop Dolphin Sheffield Weaver Master, delivered to Enoch Sawyer Dy Collr. for the Port of Plank Bridge State of North Carolina, Sepr. 2d. 1791 that said three Hogsheads of Rum were included therein And that the sd. Captain was permitted with said Sloop Dolphin to proceed from that Port for the Port of New York, with the Cargo contained in said manifest the said three Hhd of Rum being part. And which same Manifest and permit He the sd. Capt. did upon his Arrival at the sd. Port of New york deliver to Chs. Tillinghast Depy. Collr. of that Port, or by Copy and certificate thereof from the sd. Chs. Tillinghast Depy Colr. It also appears by the Certificate of Nathl. Phillips Surveyor for the sd. Port of Warren, that the Origl. Certificates (which were also produced to me) given to James Maxwell (one of sd. Owners of the said Rum who went the Voyage with the sd. Capt.) by Isaac Gregory Inspector of the Port of Plank Bridge agrees with the Marks, Numbers &c on each of the said three Hhds. of Rum taken and seized at the sd. Port of Warren. That by Letter to me from the said Nathl. Phillips Surveyor, it appears the Capt. & the sd. Maxwell one of the sd. owners came in very sick, & unable to take any Care of the Vessel or Cargo. That the other Owner immediately of his own accord, mentioned to him the said three Hhds of Rum. That Maxwell Chace Mate of said Sloop on solemn Oath to him by me administered, declared that he well knew all the Matters and Things set forth in said Petition to be true, and that he was not any Ways interested in the Subject Matter thereof. Whereupon it appears to me that the Statement of Circumstances set forth in said Petition are true. All which I do hereby certify to the Secretary of the Treasury of the United States of America.
Hy. MarchantJudge of the Dst. Court forRhod: District
